IN THE
                         TENTH COURT OF APPEALS



                                No. 10-22-00090-CV

                    IN RE STACY CARROLL EISENBISE,
                      EXECUTRIX OF THE ESTATE OF
                    MELISSA G. WOEHLEKE, DECEASED


                                Original Proceeding
                                  ______________

                           From the 82nd District Court
                                Falls County, Texas
                             Trial Court No. CV-41192


                          MEMORANDUM OPINION

      The petition for writ of mandamus filed on April 6, 2022 by Relator Stacy Carroll

Eisenbise, Executrix of the Estate of Melissa G. Woehleke, Deceased, is denied.



                                         MATT JOHNSON
                                         Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray concurring)
Petition denied
Opinion delivered and filed June 8, 2022
[OT06]




In re Eisenbise                            Page 2